Martuscello, J. (dissenting).
I would affirm the judgment. The majority’s decision to reverse and dismiss the indictment relies on the failure of the People to show recent and exclusive possession, by the defendant, of the fruits of the crime. Essentially, they emphasize (1) the hiatus between the commission of the crime (February 1, 1974) and the date of arrest (March 28, 1974) and (2) the absence of proof of "exclusive” possession.
The classic case on the inference of recent and exclusive possession is Knickerbocker v People (43 NY 177). The hiatus *129there between the theft of a watch and the defendant’s arrest was one or two months. The court stated (pp 179-180): "[T]he exclusive possession of the whole or some part of stolen property by the prisoner, recently after the theft, is sufficient when standing alone to cast upon him the burden of explaining how he came by it, or of giving some explanation; and if he fail to do so, to warrant the jury in convicting him of the larceny” (emphasis added).
The stolen items found in the car driven by defendant herein consisted of a ring and credit cards. It has already been held in Knickerbocker v People (supra) that a one- or two-month hiatus between the crime and the arrest does not vitiate the inference of guilt when the item stolen was a watch. I submit that no substantial difference exists between a watch and a ring. In People v Colon (28 NY2d 1, cert den 402 US 905) the court applied the Knickerbocker inference to a situation where, one month after stocks and bonds had disappeared, investigators met with the defendant to make a deal on purchasing the missing securities. I submit that, for the purposes of the application of the inference, no substantial difference exists between stolen securities and stolen credit cards.
Nor is there any problem with the presumption’s requirement of exclusive possession. Defendant was arrested while driving a car which had secreted around the driver’s seat items which had, on February 1, 1974, been stolen from two different residences. There is no question but that defendant was in exclusive control and possession of the car at the time of his arrest. The fact that the car was registered in his mother’s name is irrelevant.
In People v Masters (30 AD2d 723) the defendant was arrested while driving a car registered in his sister’s name. Notwithstanding testimony establishing that several persons had used the car at different times, the court held that the jury was warranted in finding that the defendant had recent and exclusive possession of the stolen items found in the trunk at the time of the arrest since he then had "exclusive” possession of the car. In People v Peters (43 AD2d 599) the defendant was convicted of criminal possession of stolen property although he did not own the car in which stolen items were found. In fact, he was not even in the car when arrested; he was in a diner in the company of the owner of the car. The court reasoned that since the defendant had possession of the *130car keys and therefore had access to the stolen items in the trunk, the inference of recent and exclusive possession had been properly applied.
Accordingly, based on established legal precedent, the inference of guilt based on recent and exclusive possession of stolen property, was properly applied to the defendant herein. Since he failed, in any way, to explain the possession, the jury was completely warranted in convicting him of larceny.
Mollen, P. J., and Hopkins, J., concur in the opinion of Rabin, J., Mollen, P. J., with a separate opinion. Martuscello, J., dissents and votes to affirm the judgment, with an opinion.
Judgment of the Supreme Court, Westchester County, rendered March 7, 1978, reversed, on the law, indictment dismissed and case remitted to the Supreme Court, Westchester County, for the purpose of entering an order in its discretion pursuant to CPL 160.50.